Citation Nr: 0530437	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date prior to July 16, 
1993 for the grant of a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


INTRODUCTION

The veteran had active service from March 1942 to January 
1947, from December 1947 to May 1948, and from August 1950 to 
January 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In June 2001, the Board denied this claim.  The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2004, the Court vacated the 
Board's decision on this issue and remanded the case for 
further adjudication. 

The veteran has requested extensions of time in order to 
present new evidence, which was granted by the Board in July 
2005.  A request was also made for the complete claims file 
(all 9 volumes).  This request was also granted.  A complete 
copy of the claims file, which consists of approximately 
3,715 pages, was provided, delaying the appeal.             

Since June 2001, the veteran has raised many more claims at 
different stages of the appellate process.  The RO has 
attempted to address these new claims in rating actions in 
July 2004, May 2005, and in other correspondence. 

As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  
It is important for the veteran to understand that he is 
already in receipt of a total rating (100%) and special 
monthly compensation.  As a result (for example), even if the 
veteran were to have the evaluation of his PTSD increased 
beyond 50 percent, this would not provide a basis to grant 
the veteran an evaluation beyond 100%.  Simply stated, even 
if the veteran were awarded service connection for a new 
disorder, it would not necessarily lead to more VA 
compensation.  The veteran may wish to speak with his 
attorney before rasing more claims that will delay a full and 
fair adjudication of this case. 

The Board must note that it appears the veteran may be 
raising additional issues, including the issue of clear and 
unmistakable error in a prior RO decision, though this is 
unclear.  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  The RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  

The RO should request the veteran and his attorney to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The veteran may wish to withdraw all other claims to avoid 
delay in this case.  The RO should then take appropriate 
action to adjudicate these claims, if any.  In any event, no 
other issue is before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Notification of the Veterans Claims Assistance Act of 2000 
(VCAA) meeting the requirements of the Court was not provided 
to the veteran within the prior Board action.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (both issued after the Board's June 
2001 decision).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  After providing the required notice, the 
RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005). 

Since June 2001, the veteran has submitted a great deal of 
evidence to both the RO and Board.  The Board emphasizes that 
the current situation is not among the circumstances under 
which the Board may solicit from the veteran a waiver of RO 
consideration of this evidence.  See Chairman's Memorandum 
No. 01-05-09 (May 25, 2005).  Therefore, a remand is required 
to cure this defect.      

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim appeal.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained 
by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a 
request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to this claim. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to additional legal authority 
considered, and all clear reasons and 
bases for the RO's determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

